In the investigation of this case upon its own merits and       (202) circumstances there is no danger of violating any principle or rule of sound policy, because what was done was by the consent of all parties concerned — not only by the consent of the parties to this suit, but by consent of the plaintiffs in the executions under which the property purchased by the defendant was sold. The legal progress of the executions was suspended by the consent of all parties concerned, and what the sheriff then did was not in his official capacity as sheriff, but in his individual character.
I see nothing objectionable in the charge of the court. The defendant made no inquiry of the plaintiff relative to the condition of the negroes, nor did he examine them as he might have done. It seems that the witness Engram learned their condition from an examination of them. I think the rule for a new trial should be discharged.